Exhibit 99.1 UNITED STATES DEPARTMENT OF JUSTICE OFFICE OF THE UNITED STATES TRUSTEE SOUTHERN DISTRICT OF CALIFORNIA In Re: CHAPTER 11 (BUSINESS) CASE NO. 3:09-bk-19431 IMPERIAL CAPITAL BANCORP, INC., a OPERATING REPORT NO. 10 Delaware corporation FOR THE MONTH ENDING: SEPTEMBER 2010 Debtor(s). I. CASH RECEIPTS AND DISBURSEMENTS A.1 (BANK OF AMERICA GENERAL ACCOUNT) 1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS $ 2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL ACCOUNT REPORTS $ 3. BEGINNING BALANCE: $ 4. RECEIPTS DURING CURRENT PERIOD: ACCOUNTS RECEIVABLE - PRE-FILING $ ACCOUNTS RECEIVABLE - POST-FILING $ GENERAL SALES $ OTHER (SPECIFY) Payments on residual interests $ OTHER** (SPECIFY) Refunds $ TOTAL RECEIPTS THIS PERIOD: $ 5. BALANCE: $ 6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD TRANSFERS TO OTHER DIP ACCOUNTS $ DISBURSEMENTS $ TOTAL DISBURSEMENTS THIS PERIOD***: $ 7. ENDING BALANCE: $ 8. GENERAL ACCOUNT NUMBER DEPOSITORY NAME AND LOCATION Bank of America, 1655 Grant Street Bldg A, 10th Floor, Concord, CA 94520-2445 1 TOTAL DISBURSEMENTS FROM GENERAL ACCOUNT FOR CURRENT PERIOD DATE CHECK NUMBER PAYEE PURPOSE AMOUNT TOTAL DISBURSEMENTS THIS PERIOD $ Add additional pages as necessary to include all disbursements. 2 GENERAL ACCOUNT BANK RECONCILIATION* Balance per bank statement dated: 9/30/10 $ Plus deposits in transit (a): Deposit Date Deposit Amount $ $ $ Total deposits in transit Less outstanding checks (a): Check Number Check Date Check Amount Total outstanding checks < 0.00> Bank statement adjustments** Adjusted bank balance $ * It is acceptable to attach lists of deposits in transit and outstanding checks to this form or to replace this form with a similar form. ** Please attach a detailed explanation of any bank statement adjustment. 3 I. CASH RECEIPTS AND DISBURSEMENTS A.2 (TORREY PINES ACCOUNT) 1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS $ 2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL ACCOUNT REPORTS $ 3. BEGINNING BALANCE: $ 4. RECEIPTS DURING CURRENT PERIOD: ACCOUNTS RECEIVABLE - PRE-FILING $ ACCOUNTS RECEIVABLE - POST-FILING $ GENERAL SALES $ OTHER (SPECIFY) Payments on residual interests $ OTHER (SPECIFY) Asset sales $ OTHER (SPECIFY) Refunds $ OTHER (SPECIFY) Transfer from Bank of America account $ TOTAL RECEIPTS THIS PERIOD: $ 5. BALANCE: $ 6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD TRANSFERS TO OTHER DIP ACCOUNTS $ DISBURSEMENTS $ TOTAL DISBURSEMENTS THIS PERIOD***: $ 7. ENDING BALANCE: $ 8. GENERAL ACCOUNT NUMBER DEPOSITORY NAME AND LOCATION Torrey Pines Bank, 4350 Executive Drive, Suite 130, San Diego, CA 92121 4 TOTAL DISBURSEMENTS FROM GENERAL ACCOUNT FOR CURRENT PERIOD DATE CHECK NUMBER PAYEE PURPOSE AMOUNT 09/02/10 State Compensation Insurance Fund Workers compensation insurance premium 09/01/10 Time Warner Cable Internet services 09/01/10 Mellon Investor Services Stock transfer agent 09/07/10 Freedom Voice Telephone services 09/08/10 888 Prospect LJ, LLC Office rent 09/07/10 A Quality Connection Telephone maintenance 09/07/10 Takeo Sasaki Consulting – accounting services 09/14/10 Union Bank Trustee fees for employee benefit plans 09/09/10 Ace Parking Management Parking services 09/13/10 Public Storage Storage services 09/15/10 Verizon Wireless Telephone services 09/20/10 Stutman, Treister & Glatt Legal services 09/15/10 UPS Shipping services 09/14/10 San Diego Gas & Electric Utilities 09/20/10 Mellon Investor Services Stock transfer agent 09/16/10 Lincoln National Insurance Company Health insurance premiums 09/16/10 Lincoln National Insurance Company Health insurance premiums 09/16/10 Lincoln National Insurance Company Health insurance premiums 09/21/10 Mass Mutual Retirement plan expense 09/02/10 Bank Debit Torrey Pines Bank Wire transfer fee 09/13/10 Bank Debit Torrey Pines Bank Wire transfer fee 09/13/10 Bank Debit Akin Gump Strauss Hauer & Feld Wire transfer for legal fees 09/27/10 Bank Debit Torrey Pines Bank Wire transfer fee 09/30/10 Bank Debit Torrey Pines Bank Wire transfer fee TOTAL DISBURSEMENTS THIS PERIOD $ Add additional pages as necessary to include all disbursements. 5 GENERAL ACCOUNT BANK RECONCILIATION* Balance per bank statement dated: 9/30/10 $ Plus deposits in transit (a): Deposit Date Deposit Amount $ $ $ Total deposits in transit Less outstanding checks (a): Check Number Check Date Check Amount 09/10/10 $ 09/30/10 $ Total outstanding checks < 461.34> Bank statement adjustments** Adjusted bank balance $ * It is acceptable to attach lists of deposits in transit and outstanding checks to this form or to replace this form with a similar form. ** Please attach a detailed explanation of any bank statement adjustment. 6 I. CASH RECEIPTS AND DISBURSEMENTS (Continued) B.1 (BANK OF AMERICA PAYROLL ACCOUNT) 1. TOTAL RECEIPTS PER ALL PRIOR PAYROLL ACCOUNT REPORTS $ 2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR PAYROLL ACCOUNT REPORTS $ 3. BEGINNING BALANCE $ 4. RECEIPTS: TRANSFERRED FROM OTHER GENERAL ACCOUNT $ 5. BALANCE $ 6. LESS: DISBURSEMENTS DURING CURRENT PERIOD DATE CHECK NO. PAYEE AMOUNT TOTAL DISBURSEMENTS THIS PERIOD: $ 7. ENDING BALANCE: $ 8. PAYROLL ACCOUNT NUMBER DEPOSITORY NAME AND LOCATION Bank of America, 1655 Grant Street Bldg A, 10th Floor, Concord, California 94500-2455 7 PAYROLL ACCOUNT BANK RECONCILIATION* Balance per bank statement dated: 9/30/10 $ Plus deposits in transit (a): Deposit Date Deposit Amount $ $ $ Total deposits in transit Less outstanding checks (a): Check Number Check Date Check Amount Total outstanding checks < 0.00> Bank statement adjustments** Adjusted bank balance $ 8 I. CASH RECEIPTS AND DISBURSEMENTS (Continued) B.2 (TORREY PINES PAYROLL ACCOUNT) 1. TOTAL RECEIPTS PER ALL PRIOR PAYROLL ACCOUNT REPORTS $ 2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR PAYROLL ACCOUNT REPORTS $ 3. BEGINNING BALANCE $ 4. RECEIPTS: TRANSFERRED FROM OTHER ACCOUNT (Torrey Pines Bank general account) $ 5. BALANCE $ 6. LESS: DISBURSEMENTS DURING CURRENT PERIOD DATE CHECK NO. PAYEE AMOUNT 09/14/10 Payroll fee NPS Payroll Services 09/14/10 Transfer payroll 9/1 to 9/15 NPS Payroll Services 09/14/10 Transfer payroll 9/1 to 9/15 NPS Payroll Services 09/29/10 Payroll fee NPS Payroll Services 09/29/10 Transfer payroll 9/16 to 9/30 NPS Payroll Services 09/29/10 Transfer payroll 9/16 to 9/30 NPS Payroll Services TOTAL DISBURSEMENTS THIS PERIOD: $ 7. ENDING BALANCE: $ 8. PAYROLL ACCOUNT NUMBER DEPOSITORY NAME AND LOCATION Torrey Pines Bank, 4350 Executive Drive, Suite 130, San Diego, CA 92121 9 PAYROLL ACCOUNT BANK RECONCILIATION* Balance per bank statement dated: 9/30/10 $ Plus deposits in transit (a): Deposit Date Deposit Amount $ $ $ Total deposits in transit Less outstanding checks (a): Check Number Check Date Check Amount Total outstanding checks < 0.00> Bank statement adjustments** Adjusted bank balance $ * It is acceptable to attach lists of deposits in transit and outstanding checks to this form or to replace this form with a similar form. ** Please attach a detailed explanation of any bank statement adjustment. 10 I. CASH RECEIPTS AND DISBURSEMENTS (Continued) C. (TAX ACCOUNT) 1. TOTAL RECEIPTS PER ALL PRIOR TAX ACCOUNT REPORTS $ 2. LESS: TOTAL DISBURSEMENTS PER ALL PRIOR TAX ACCOUNT REPORTS $ 3. BEGINNING BALANCE $ 4. RECEIPTS: TRANSFERRED FROM GENERAL ACCOUNT $ 5. BALANCE $ 6. LESS: DISBURSEMENTS DURING CURRENT PERIOD DATE CHECK NO. PAYEE AMOUNT TOTAL DISBURSEMENTS THIS PERIOD: $ 7. ENDING BALANCE: $ 8. TAX ACCOUNT NUMBER DEPOSITORY NAME AND LOCATION Bank of America, 1655 Grant St, Bldg A, 10th Floor Concord, CA 94520-2445 11 TAX ACCOUNT BANK RECONCILIATION* Balance per bank statement dated: $ Plus deposits in transit (a): Deposit Date Deposit Amount $ Total deposits in transit Less outstanding checks (a): Check Number Check Date Check Amount Total outstanding checks < 0.00> Bank statement adjustments** Adjusted bank balance $ 12 D. SUMMARY SCHEDULE OF CASH ENDING BALANCE FOR PERIOD: GENERAL ACCOUNT – Bk of America $ GENERAL ACCOUNT – Torrey Pines Bk $ PAYROLL ACCOUNT – Bk of America $ PAYROLL ACCOUNT – Torrey Pines Bk $ TAX ACCOUNT $ OTHER ACCOUNTS*: Torrey Pines Bank 4350 Executive Drive, Suite 130 San Diego, CA 92121 Money Market Account # $ Torrey Pines Bank 4350 Executive Drive, Suite 130 San Diego, CA 92121 Rabbi Trust Assets Money Market Account # $ OTHER MONIES*: $ PETTY CASH** $ TOTAL CASH AVAILABLE $ NOTE: Attach copies of monthly accounts statements from financial institutions for each account. 13 II. STATUS OF PAYMENTS TO SECURED CREDITORS, LESSORS, AND OTHER PARTIES TO EXECUTORY CONTRACTS CREDITOR, LESSOR, ETC. FREQUENCY OF PAYMENTS (Mo./Qtr.) AMOUNT OF PAYMENT POST-PETITION PAYMENTS NOT MADE (NUMBER) TOTAL DUE 888 Prospect LJ, LLC Monthly $ None None TOTAL DUE None III. TAX LIABILITIES FOR THE REPORTING PERIOD: GROSS SALES SUBJECT TO SALES TAX $ 0 TOTAL WAGES PAID $ TOTAL POST- PETITION AMOUNTS OWING AMOUNT DELINQUENT DATE DELINQUENT AMOUNT DUE FEDERAL WITHHOLDING $ $ STATE WITHHOLDING $ $ FICA - EMPLOYER’S SHARE $ $ FICA - EMPLOYEE’S SHARE $ $ FEDERAL UNEMPLOYMENT $ $ STATE WITHHOLDING $ $ SALES AND USE $ $ REAL PROPERTY $ $ OTHER: (SPECIFY) $ $ TOTAL: $ $ 14 IV. AGING OF ACCOUNTS PAYABLE AND ACCOUNTS RECEIVABLE ACCOUNTS PAYABLE* (POST-PETITION ONLY) ACCOUNTS Pre-Petition RECEIVABLE Post-Petition 30 days or less None None None 31 - 60 days 61 - 90 days 91 - 120 days Over 120 days TOTALS: V. INSURANCE COVERAGE NAME OF CARRIER AMOUNT OF COVERAGE POLICY EXPIRATION DATE PREMIUM PAID THROUGH: General Liability Hartford $1,000,000/occurrence 3/15/11 3/15/11 Worker Compensation State Fund $1,000,000/occurrence 2/15/11 October 2010 Vehicle Hartford $1,000,000/occurrence 3/15/11 3/15/11 VI. UNITED STATES TRUSTEE QUARTERLY FEES (TOTAL PAYMENTS) Qtrly Period Ending Total Disbursements Qtrly Fees Date Paid Amount Paid Qtrly Fee Still Owing 12/31/09 $ $ 1/29/10 $ $ 3/31/10 $ $ 4/7/10, 5/13/10 $ $ $ 6/30/10 $ $ 8/17/10 $ $ 9/30/10 $ $ $ * Post-Petition Accounts Payable should not include professionals’ fees and expenses which have been incurred but not yet awarded by the Court. Post-Petition Accounts Payable should include professionals ‘ fees and expenses authorized by Court Order but which remain unpaid as of the close of the period of the report. 15 VII. SCHEDULE OF COMPENSATION PAID TO INSIDERS Name of Insider Date of Order Authorizing Compensation Authorized Gross Compensation* Gross Compensation Paid During the Month Joseph W. Kiley, III 3/11/10 $10,000/month $ Anthony Rusnak 3/11/10 $148,000/year plus additional amount in insider compensation request $ * Please indicate how compensation was identified in the order (e.g., $1,000/wk, $2,500/mo) VIII.SCHEDULE OF OTHER AMOUNTS PAID TO INSIDERS Name of Insider Date of Order Authorizing Payment Description Amount Paid During the Month None 16 IX. PROFIT AND LOSS STATEMENT (ACCRUAL BASIS ONLY) Current Month Cumulative Post-Petition Sales/Revenue: Gross Sales/Revenue Less: Returns/Discounts ) ) Net Sales/Revenue Cost of Goods Sold: Beginning Inventory at cost Purchases Less: Ending Inventory at cost ) ) Cost of Goods Sold (COGS) Gross Profit Other Operating Income (Itemize) Operating Expenses: Payroll - Insiders Payroll - Other Employees Payroll Taxes Other Taxes (Itemize) Depreciation and Amortization Lease Expense Insurance Telephone and Utilities ) Repairs, Maintenance, Janitorial, Office, Plant Service Travel and Entertainment (Itemize) Mileage, Parking and Auto Meals Airfare Miscellaneous Operating Expenses (Itemize) Insurance – Employees ) ) Workers Compensation Insurance Parking Services Storage and Moving Bank Service Charges Payroll Fees Office Supplies Postage and Shipping Employee Expense ) Advertising ) Taxes and Licenses Fines, Penalties and Late Charges Director Expense US Trustee Fees Total Operating Expenses Net Gain/(Loss) from Operations ) ) Non-Operating Income: Interest on Cash Accounts Gain (Loss) on Sale of Assets Prudential Stock Dividends Mark to Market on CSV of Life Insurance Policies Income taxes Total Non-Operating income Non-Operating Expenses: Interest Expense Legal Expense Audit and Accounting Consulting Other (Itemize) ) ) Total Non-Operating Expenses NET INCOME/(LOSS) (Attach exhibit listing all itemizations required above) 17 X. BALANCE SHEET (ACCRUAL BASIS ONLY) Current Month End ASSETS Current Assets: Unrestricted Cash Other (Itemize) Security Deposit Held by Landlord Money Market Accounts Total Current Assets Other Assets (Net of Amortization): Due from Insiders Other (Itemize) Cash Improperly Withheld in former ICB account (City National Bank) Residual Interest in Securities Investment in ITLA Mortgage Loan Securitization 2002-1 Automobiles Furniture and Equipment Current and Deferred Income Taxes Delaware Franchise Taxes Prepaid Expenses, Net Interests in Insurance Policies Interest in Rabbi Trust Agreement Other Total Other Assets TOTAL ASSETS LIABILITIES Postpetition Liabilities: Accounts Payable Professional fees Secured Debt Total Postpetition Liabilities Prepetition Liabilities: Secured Liabilities Priority Liabilities Unsecured Liabilities Total Prepetition Liabilities TOTAL LIABILITIES EQUITY: Prepetition Owners’ Equity (57,741,774.08 ) Postpetition Profit/(Loss) Direct Charges to Equity (94,997.00 ) TOTAL EQUITY (57,277,413.00 ) TOTAL LIABILITIES & EQUITY 18 XI. QUESTIONNAIRE 1. Has the debtor-in-possession made any payments on its pre-petition unsecured debt, except as have been authorized by the court? XNo. Yes. Explain 2. Has the debtor-in-possession during this reporting period provided compensation or remuneration to any officers, directors, principals, or other insiders without appropriate authorization? XNo. Yes. Amount, to whom, and for what period? 3. State what progress was made during the reporting period toward filing a plan of reorganization: The Debtor filed for chapter 11 protection on December 18, 2009 just after the Federal Deposit Insurance Corporation (“FDIC”) seized its subsidiary, Imperial Capital Bank. The Debtor, its Board of Directors, and outside professionals are presently analyzing various restrucutring options to determine the best return for the Debtor’s unsecured creditors. Given that the Debtor is a public company with substantial net operating losses, the Debtor may be able to implement a business restructuring, rather than a chapter 11 liquidation. On October 4, 2010, the Debtor filed a liquidating plan with the Court. 4. Describe potential future developments which may have a significant impact on the case. As stated above, the Debtor, its Board of Directors, and outside professionals are analyzing various restructuring options. The result of such analysis will dictate the future of the Debtor’s chapter 11 case. As mentioned above, on October 4, 2010, the Debtor filed a liquidating plan with the Court. 5. Attach copies of all Orders granting relief from the automatic stay that were entered during the reporting period. NONE 6. Did you receive any exempt income this month, which is not set forth in the operating report? XNo. Yes. Please set forth the amounts and the source of the income. I, Joseph W. Kiley, III, Chief Executive Officer, (Name and title), declare under penalty of perjury that I have fully read and understood the foregoing debtor-in-possession operating report and that the information contained herein is true and complete to the best of my knowledge. Date: October 20, 2010 /s/ Joseph W. Kiley Principal for debtor-in-possession 19
